Citation Nr: 1645585	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  13-25 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for a left foot disorder.

2.  Whether new and material evidence has been received in order to reopen a claim for service connection for a dental disorder.

3.  Entitlement to service connection for a left foot disorder.

4.  Entitlement to service connection for a dental disorder.

5.  Entitlement to service connection for a left knee disorder

6.  Entitlement to service connection for a left shoulder disorder. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In August 2012, Decision Review Officer (DRO) hearing was held at the RO; a transcript of the hearing is of record. 

The Veteran also testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is of record.  The Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence along with a waiver of the RO's initial consideration.

The Board notes that the Veteran's appeal initially included the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, in a June 2013 rating decision, the RO granted service connection for PTSD.  The RO's grant of service connection for this issue constitutes a full award of the benefit sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158   (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The merits of the reopened claims for service connection for a left foot disorder and residuals of dental trauma as well as entitlement to service connection for a left shoulder disorder and a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2003 rating decision, the AOJ denied service connection for dental trauma and for service connection for left foot, fractured third metacarpal.  The Veteran was informed of the decision and of his appellate rights.  Although the Veteran filed a timely Notice of Disagreement (NOD) with the June 2003 rating decision, he did not file a Substantive Appeal following the June 2005 Statement of the Case (SOC).  As such, the June 2003 rating decision is final.  

2.  The evidence received since the June 2005 SOC, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claims.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision denying service connection for dental trauma and service connection for left foot, fractured third metacarpal is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

2.  New and material evidence has been received sufficient to reopen the claims for service connection for a dental disorder and left foot disorder.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (a) (2015).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244  (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

A.  Left foot disorder

The Veteran first submitted a claim for service connection for a left foot disorder in March 1978.  The RO adjudicated and denied a claim for left foot, fractured third metatarsal in a June 1978 rating decision.  In that decision, the RO found that there was no evidence that a left foot disorder was incurred in service and found that the left foot fracture occurred the month after discharge from service.  

In June 2002, the Veteran attempted to reopen his claim of entitlement to residuals of a left foot fracture.  The RO issued a rating decision in June 2003, denying the Veteran's claim, finding no new and material evidence of record was submitted to reopen the claim.  The Veteran was notified of the decision and of his appellate rights and he appealed the decision in an October 2003 NOD.  However, he did not file a Substantive Appeal following the June 2005 SOC.  As such, the June 2003 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the June 2005 SOC, the evidence of record included the Veteran's service treatment records, VA treatment records, private medical records, and statements from the Veteran.

The evidence received since the June 2005 SOC includes evidence that is both new and material to the claim.  In particular, the Veteran presented testimony at a July 2016 hearing that his left foot was initially fractured as a result of a slip and fall in service on Memorial Day weekend in 1977.  The Veteran testified that  
his initial left foot injury had its onset in service despite VA treatment records dated shortly after discharge which showed that he had fractured his left foot after separation.   The Veteran stated that at the time of admission to the VA hospital, the nurse inaccurately reported that he fractured his foot the day prior and therefore, the VA treatment record included an incorrect notation regarding the history of his left foot injury.  See Board Hearing Transcript at 10-12.  In addition, a September 2012 lay statement from B.T. (initials used to protect privacy) was not previously considered.  

This additional evidence relates to an unestablished fact necessary to substantiate the claim (a possible link between a current disorder and military service), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18   (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for residuals of a left foot disorder is reopened.  However, as will be explained below, the Board finds that that further development is necessary before the merits of the Veteran's claim can be addressed.

B.  Dental Disorder

The Veteran first submitted a claim for service connection for a dental disorder in March 1978.  In July 1978, the RO adjudicated the claim for dental treatment purposes only.  With regard to the claim for service connection for residuals of dental trauma, the RO required a line of duty determination regarding the circumstances of the Veteran's in-service dental trauma.  Subsequently, the RO sent the Veteran VA Form 21-4176 Report of Accidental Injury requesting that he complete and return the form.  The Veteran did not respond and thus, the RO notified him in August 1978 that his claim for service connection for a dental disorder was denied.  The Veteran did not appeal the denial or submit new and material evidence within one year of the decision.  

In June 2002, the Veteran then submitted a claim to reopen the issue of entitlement dental trauma to his upper two front teeth.  The RO issued a rating decision in June 2003, denying the Veteran's claim, finding no new and material evidence of record was submitted to reopen the claim.  The Veteran was notified of the decision and of his appellate rights and he appealed the decision in an October 2003 NOD.  However, he did not file a Substantive Appeal following the June 2005 SOC.  As such, the June 2003 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the June 2005 SOC, the evidence of record included the Veteran's service treatment records and service dental records, VA treatment records, and statements from the Veteran.

The evidence received since the June 2005 SOC includes evidence that is both new and material to the claim.  Specifically, in July 2016, the Veteran submitted a completed VA Form 21-4176 Report of Accidental Injury in Support of Claim for Compensation or Pension in which he indicated that he had been involved in an argument with several Marines which resulted in him being attacked by a dozen Marines in a bathroom.   Moreover, the Veteran testified that following the attack, he woke up in a pool of blood and was missing some teeth.  See Board Hearing Transcript at 5-6.     

This additional evidence relates to an unestablished fact necessary to substantiate the claim (a possible link between a current disorder and military service), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18   (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a dental disorder is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a left foot disorder is granted.

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a dental disorder is granted.



REMAND

The Veteran claims that he fractured his third metatarsal of his left foot in service after he slipped and hit a fence.  An April 2014 VA treatment record shows that the Veteran reported that he suffered a left foot injury during service when he crushed his "middle" metatarsal.  The Veteran was assessed as having chronic polyarthralgias, to include his left foot.  Thus, there is evidence that the Veteran's current symptoms may be related to his military service, but insufficient medical evidence to make a decision on the claim.  The Veteran has not been afforded a VA examination in connection with his claim.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86  (2006).

The Veteran was afforded a VA examination in November 2012 in connection with his claim for service connection for a left knee disorder.  The Veteran was assessed as having a left knee anterior cruciate ligament (ACL) tear with repair and left total knee replacement.  The examiner found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner stated that there is no documentation of a left knee condition in the Veteran's service medical records and there was no knee condition diagnosed during the April 1977 separation examination.  

Although the examiner stated that she reviewed the claims folder, the Board finds that her opinion was based on the inaccurate factual premise that the Veteran was not treated for a left knee condition during service.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  In fact, the Veteran's service treatment records document that the Veteran was diagnosed as having muscular spasm in the left knee after playing basketball.  An October 2002 VA treatment record also shows that the Veteran reported that his left knee disorder had its onset in the Navy while playing basketball.  He stated he was not treated in the military and following the injury, he experienced knee swelling and buckling, and underwent surgery two years later.  In November 2002, a private treatment record noted that the Veteran had a long history of left knee problems.  The Veteran was noted to have sustained a left ACL injury with repair in 1978 and, since that time, has reported persistent left knee pain.  In light of the foregoing, the Board finds that another VA examination and medical opinion are necessary to determine the etiology of the Veteran's left knee disorder.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").  

With regard to the Veteran's claim of entitlement to service connection for a left shoulder disorder, he was afforded a VA examination in November 2012.   The Veteran was assessed as having a chronic left shoulder strain which the examiner determined was less likely as not incurred in or caused by his military service.   In so finding, the examiner reasoned that there is insufficient objective evidence to link the Veteran's current left shoulder condition to the military service.  She stated that there was only one notation of left shoulder treatment and there was no evidence this was a chronic condition, as it was not noted during the Veteran's April 1977 separation examination.  She further stated that this was not sufficient to support a relationship between his current shoulder condition and the in-service left shoulder condition, which are separated by over 30 years.  

The Board finds that the opinion is inadequate, as the VA examiner did not consider the Veteran's lay statement regarding the onset of his shoulder pain and the Veteran's report of post-service treatment for left shoulder pain with cortisone shots.  Indeed, an August 2002 private medical record indicates that the Veteran was assessed as having bursitis in both shoulders.  In addition, the Board notes that during the examination, a contemporaneous x-ray revealed degenerative changes in the acromioclavicular joint; however, the examiner did not provide an opinion as to whether the Veteran's degenerative arthritis may have manifested in service or shortly thereafter.  Since the examination, the Veteran has testified that his left shoulder disorder developed as a result of performing his duties as a seaman.  The Veteran has also testified of continuous left shoulder pain since service.  See Board Hearing Transcript at 26-27.  Based on the foregoing, the Board finds that an additional VA examination and medical opinion are warranted to ascertain the etiology of the Veteran's left shoulder disorder.  See Barr, 21 Vet.App. at 311.  

In regard to the Veteran's claim for service connection for a dental disorder, the Veteran submitted a completed VA Form 21-4176 Report of Accidental Injury in Support of Claim for Compensation or Pension in July 2016.  The Veteran has testified that he was attacked by a dozen Marines and as a result had lost some teeth.  In this respect, the Veteran's service dental records note that in February 1976, the Veteran was involved in a fight with a few Marines and sustained a fracture of the left frontal incisor (#9).  On the Form 21-4176, the Veteran reported that he was under the influence of alcohol at the time of the incident.  As such, the Board finds that the AOJ must issue a line of duty determination pursuant to 38 C.F.R. §§ 3.1 (n), 3.301 via administrative decision. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a left foot disorder, a dental disorder, a left knee disorder, and a left shoulder disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding VA treatment records, to include treatment records from the Alaska VA Health Care System and the VA Portland Health Care System. 

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left foot disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran has a current left foot disorder that manifested during active service.  He or she should also state whether it is at least as likely as not (a 50% or greater probability) that the left foot disorder is otherwise related to an event, injury, or disease incurred during active duty service, including any symptomatology and therein, to specifically include hitting an iron fence during service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee  disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran has a current left knee disorder that manifested during active service.  He or she should also state whether it is at least as likely as not (a 50% or greater probability) that the left knee disorder is otherwise related to an event, injury, or disease incurred during active duty service, including any symptomatology therein, including muscular spasms in the left knee noted after playing basketball.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran has a current left shoulder disorder that manifested during active service or arthritis that manifested to a compensable degree within one year of separation.  He or she should also state whether it is at least as likely as not (a 50% or greater probability) that the left shoulder disorder is otherwise related to an event, injury, or disease incurred during active duty service, including any symptomatology and therein, to specifically include performing his duties as a specialist in Naval infantry, gun crew, and seamanship.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The RO should issue an administrative decision regarding whether a dental disorder was incurred in the line of duty pursuant to 38 C.F.R. §§ 3.1 (n), 3.301, with review of all pertinent evidence, including the July 2016 VA Form 21-4176 Report of Accidental Injury in Support of Claim for Compensation or Pension. 

6.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


